Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are active in this application.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/03/2022, 06/30/2022 and 10/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1, paragraph [0001].  
Appropriate correction is required.
Claim Rejection - Double Patenting
4.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent No. 11,263,240.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows: 
		Instant Application				           11,263,240			
1. A computer-implemented method comprising: 
assigning, by at least one processor, each of a plurality of content items to at least one topic from a set of predetermined topics; 
identifying a group of unassigned content items that are not assigned any topic from the set of predetermined topics; 
analyzing the group of unassigned content items to determine a suggested topic that relates to at least one unassigned content item from the group of unassigned content items; 






associating the suggested topic with the at least one unassigned content item related to the suggested topic; and 




providing, to a client device associated with a user, a graphical user interface comprising topic assignment results for content items organized by the predetermined topics and the suggested topic.

2. The computer-implemented method of claim 1, further comprising: for a first content item from the plurality of content items that was assigned to an original topic from the set of predetermined topics, determining the first content item has a greater correlation to the suggested topic than to the original topic from the set of predetermined topics; disassociating the original topic from the first content item based on determining the first content item has a greater correlation to the suggested topic than to the original topic; and associating the suggested topic to the first content item.

3. The computer-implemented method of claim 1, further comprising providing, to the client device associated with the user, the suggested topic along with a selectable option to approve the suggested topic and a selectable option to disapprove the suggested topic.

4. The computer-implemented method of claim 3, further comprising: receiving, from the client device associated with the user, an indication of a selection of the selectable option to approve the suggested topic; and wherein associating the suggested topic with the at least one unassigned content item is based on receiving the indication of the selection of the selectable option to approve the suggested topic.

5. The computer-implemented method of claim 3, further comprising: receiving, from the client device associated with the user, an indication of a selection of the selectable option to disapprove the suggested topic; and wherein associating the suggested topic with the at least one unassigned content item is based on receiving the indication of the selection of the selectable option to disapprove the suggested topic.

6. The computer-implemented method of claim 1, further comprising: receiving, from the client device, a user-generated topic; and providing, to the client device associated with the user, updated topic assignment results organized by the predetermined topics, the user-generated topic, and the suggested topic.

7. The computer-implemented method of claim 1, wherein each of the plurality of content items comprises text corresponding to a survey response to an electronic survey question.

8. A system comprising: at least one processor; and 
at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: 
assign each of a plurality of content items to at least one topic from a set of predetermined topics; identify a group of unassigned content items that are not assigned any topic from the set of predetermined topics; analyze the group of unassigned content items to determine a suggested topic that relates to at least one unassigned content item from the group of unassigned content items; associate the suggested topic with the at least one unassigned content item related to the suggested topic; and provide, to a client device associated with a user, a graphical user interface comprising topic assignment results for content items organized by the predetermined topics and the suggested topic.



9. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to: for a first content item from the plurality of content items that was assigned to an original topic from the set of predetermined topics, determine the first content item has a greater correlation to the suggested topic than to the original topic from the set of predetermined topics; disassociate the original topic from the first content item based on determining the first content item has a greater correlation to the suggested topic than to the original topic; and associate the suggested topic to the first content item.

10. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to provide, to the client device associated with the user, the suggested topic along with a selectable option to approve the suggested topic and a selectable option to disapprove the suggested topic.

11. The system of claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client device associated with the user, an indication of a selection of the selectable option to approve the suggested topic; and wherein associating the suggested topic with the at least one unassigned content item is based on receiving the indication of the selection of the selectable option to approve the suggested topic.

12. The system of claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client device associated with the user, an indication of a selection of the selectable option to disapprove the suggested topic; and wherein associating the suggested topic with the at least one unassigned content item is based on receiving the indication of the selection of the selectable option to disapprove the suggested topic.

13. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client device, a user-generated topic; and provide, to the client device associated with the user, updated topic assignment results organized by the predetermined topics, the user-generated topic, and the suggested topic.

14. The system of claim 8, wherein each of the plurality of content items comprises text corresponding to a survey response to an electronic survey question.

15. A non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause a computer device to: 
assign each of a plurality of content items to at least one topic from a set of predetermined topics; identify a group of unassigned content items that are not assigned any topic from the set of predetermined topics; analyze the group of unassigned content items to determine a suggested topic that relates to at least one unassigned content item from the group of unassigned content items; associate the suggested topic with the at least one unassigned content item related to the suggested topic; and provide, to a client device associated with a user, a graphical user interface comprising topic assignment results for content items organized by the predetermined topics and the suggested topic.

16. The non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computer device to: for a first content item from the plurality of content items that was assigned to an original topic from the set of predetermined topics, determine the first content item has a greater correlation to the suggested topic than to the original topic from the set of predetermined topics; disassociate the original topic from the first content item based on determining the first content item has a greater correlation to the suggested topic than to the original topic; and associate the suggested topic to the first content item.

17. The non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computer device to provide, to the client device associated with the user, the suggested topic along with a selectable option to approve the suggested topic and a selectable option to disapprove the suggested topic.

18. The non-transitory computer readable storage medium of claim 17, further comprising instructions that, when executed by the at least one processor, cause the computer device to: receive, from the client device associated with the user, an indication of a selection of the selectable option to approve the suggested topic; and wherein associating the suggested topic with the at least one unassigned content item is based on receiving the indication of the selection of the selectable option to approve the suggested topic.

19. The non-transitory computer readable storage medium of claim 17, further comprising instructions that, when executed by the at least one processor, cause the computer device to: receive, from the client device associated with the user, an indication of a selection of the selectable option to disapprove the suggested topic; and wherein associating the suggested topic with the at least one unassigned content item is based on receiving the indication of the selection of the selectable option to disapprove the suggested topic.

20. The non-transitory computer readable storage medium of claim 19, further comprising instructions that, when executed by the at least one processor, cause the computer device to: receive, from the client device, a user-generated topic; and provide, to the client device associated with the user, updated topic assignment results organized by the predetermined topics, the user-generated topic, and the suggested topic.
1. A method comprising: 

assigning, by at least one processor, a plurality of content items to one or more predetermined topics; 
identifying a group of unassigned content items that are not assigned to the one or more predetermined topics; 
providing, to a client device associated with a user, a first unassigned content item from the group of unassigned content items; 
receiving, from the client device associated with the user, a user-generated topic corresponding to the first unassigned content item from the group of unassigned content items, wherein the user-generated topic is a different topic from the one or more predetermined topics; 
assigning, by the at least one processor and without user input, a second content item from the plurality of content items to the user-generated topic by analyzing the plurality of content items to determine that the second content item correlates to the user-generated topic; and 
providing, the client device associated with the user, topic assignment results organized by the one or more predetermined topics and the user-generated topic.


2. The method of claim 1, further comprising assigning a third content item from the group of unassigned content items to the user-generated topic.

3. The method of claim 1, further comprising providing, to the client device associated with the user, a suggested topic.

4. The method of claim 3, wherein the suggested topic is based on at least one of: an analysis of the group of unassigned content items that are not assigned to the one or more predetermined topics; or an analysis of the plurality of content items assigned to the one or more predetermined topics.




5. The method of claim 3, further comprising: receiving, from the client device associated with the user, a selection of the suggested topic; and assigning a third content item to the suggested topic, wherein the third content item is from either the group of unassigned content items or the plurality of content items assigned to the one or more predetermined topics.

6. The method of claim 5, further comprising providing, to the client device associated with the user, updated topic assignment results organized by the one or more predetermined topics, the user-generated topic, and the suggested topic.

7. The method of claim 1, wherein each content item of the plurality of content items comprises text corresponding to a survey response to an electronic survey question.


















8. A system comprising: 
at least one processor; and 
at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: 
assign a plurality of content items to one or more predetermined topics; 
identify a group of unassigned content items that are not assigned to the one or more predetermined topics; 
provide, to a client device associated with a user, a first unassigned content item from the group of unassigned content items; 
receive, from the client device associated with the user, a user-generated topic corresponding to the first unassigned content item from the group of unassigned content items, wherein the user-generated topic is a different topic from the one or more predetermined topics; assign, without user input, a second content item from the plurality of content items to the user-generated topic by analyzing the plurality of content items to determine that the second content item correlates to the user-generated topic; and 
provide, the client device associated with the user, topic assignment results organized by the one or more predetermined topics and the user-generated topic.

9. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to assign a third content item from the group of unassigned content items to the user-generated topic.

10. The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to provide, to the client device associated with the user, a suggested topic.

11. The system of claim 10, wherein the suggested topic is based on at least one of: an analysis of the group of unassigned content items that are not assigned to the one or more predetermined topics; or an analysis of the plurality of content items assigned to the one or more predetermined topics.

12. The system of claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client device associated with the user, a selection of the suggested topic; and assign a third content item to the suggested topic, wherein the third content item is from either the group of unassigned content items or the plurality of content items assigned to the one or more predetermined topics.

13. The system of claim 12, further comprising instructions that, when executed by the at least one processor, cause the system to provide, to the client device associated with the user, updated topic assignment results organized by the one or more predetermined topics, the user-generated topic, and the suggested topic.

14. The system of claim 8, wherein each content item of the plurality of content items comprises text corresponding to a survey response to an electronic survey question.











15. A non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause a computer device to:
assign a plurality of content items to one or more predetermined topics;
identify a group of unassigned content items that are not assigned to the one or more predetermined topics;
provide, to a client device associated with a user, a first unassigned content item from the group of unassigned content items; 
receive, from the client device associated with the user, a user-generated topic corresponding to the first unassigned content item from the group of unassigned content items, wherein the user-generated topic is a different topic from the one or more predetermined topics; assign, without user input, a second content item from the plurality of content items to the user-generated topic by analyzing the plurality of content items to determine that the second content item correlates to the user-generated topic; and 
provide, the client device associated with the user, topic assignment results organized by the one or more predetermined topics and the user-generated topic.

16. The non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computer device to assign a third content item from the group of unassigned content items to the user-generated topic.

17. The non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computer device to provide, to the client device associated with the user, a suggested topic.

18. The non-transitory computer readable storage medium of claim 17, wherein the suggested topic is based on at least one of: an analysis of the group of unassigned content items that are not assigned to the one or more predetermined topics; or an analysis of the plurality of content items assigned to the one or more predetermined topics.

19. The non-transitory computer readable storage medium of claim 18, further comprising instructions that, when executed by the at least one processor, cause the computer device to: receive, from the client device associated with the user, a selection of the suggested topic; and assign a third content item to the suggested topic, wherein the third content item is from either the group of unassigned content items or the plurality of content items assigned to the one or more predetermined topics.

20. The non-transitory computer readable storage medium of claim 19, further comprising instructions that, when executed by the at least one processor, cause the computer device to provide, to the client device associated with the user, updated topic assignment results organized by the one or more predetermined topics, the user-generated topic, and the suggested topic.

	
	Claims 1-20 of the instant application recite broader and similar version of claims 1-20 of patent No. 11,263,240.  It would have been prima facia obvious to one of the ordinary skills to perform functions as in ‘240.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from over patent No. 11,263,240 and as such are unpatentable over obvious-type double patenting.  

Examiner's Note
6.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmert (US 2014/0289231).
	Regarding claims 1, 8 and 15, Palmert discloses computer-implemented method, a system comprising at least one processor, and at least one non-transitory computer readable storage medium strong instructions (Figures 3 and 5), comprising: 
assigning, by at least one processor, each of a plurality of content items to at least one topic from a set of predetermined topics (“[0058] FIG. 5 shows an example of a presentation 500 of a group feed page in the form of a GUI as displayed on a user's computing device for assigning topics from a combined list to feed items of a group feed, in accordance with some implementations.  In FIG. 5, a combined list of topic suggestions 504 has been generated for Parker Gould's post 508 using any number of topic sources 308a-308N of FIG. 3.  That is, topics suggested by the various sources are combined with weighted scores as described above to generate list 504 with a graphical line 512 linking list 504 with post 508 as displayed in presentation 500.  In some implementations, as shown in FIG. 5, a combined list of topic suggestions 504 can be generated in response to a user selecting an "assign topic" selection 516 displayed immediately following the textual content of a textual data item such as post 508.  In some other implementations, combined lists of topic suggestions are generated by an automated process, that is, without any input from a user other than submitting a post or in response to other user input such as hovering a mouse pointer over a feed item” and “[0059] Returning to FIG. 1, at block 128, a user can manually select any of the displayed topic suggestions in combined list 400 or combined list 504 to apply to the textual data item of interest.  In the example of FIG. 5, a user has selected topics "Cirrus", "XYZ", "Keynote" and "SVUC" from list 504 to apply to post 508.  Any such selections can be communicated at block 128 from the user's display device to a processor performing or cooperating to perform part or all of method 100” and also Figure 6, “[0062] FIG. 6 shows another example of a presentation 600 of a group feed page in the form of a GUI as displayed on a user's computing device for assigning and monitoring topics associated with individual feed items, in accordance with some implementations.  In FIG. 6, a vertical scroll of topic assignments in a topics region 602 is displayed to the left of feed 604 including any number of posts, comments, record updates and other types of feed items in a vertical arrangement.  Thus, in this example, suggested topics appearing in assigned topics region 602 are displayed in conjunction with respective feed items of feed 604 by being displayed immediately adjacent to respective feed items in presentation 600.  A user has already selected and assigned the topic "AIA " to Joseph Martin's post 608.  By the same token, a user has assigned the same topic to Shelley Harris's comment 628 and Paul Carter's comment 640.  Other topics such as "compensation" have been assigned to comments 642 and 644”);
identifying a group of unassigned content items that are not assigned any topic from the set of predetermined topics (“[0063] In the example of FIG. 6, assigned topics region 602 includes "Add" buttons 606 appearing adjacent to feed items to which no topics are currently assigned.  When a user uses an input device such as a mouse to control graphical pointer 610 and select one of Add buttons 606, the feed item adjacent to the selected Add button is provided as an input to topic sources 308a-308N of FIG. 3. Thus, in FIG. 6, selecting the Add button corresponding to a particular feed item can cause the content of the feed item to be processed by the various topic sources of FIG. 3, thus causing a combined list of weighted and scored topic suggestions to be generated for the selected feed item using the techniques described above.  For example, in FIG. 6, John Smith's comment 304 has been processed to identify and select topics "Beverage" and "Dog" using the techniques described above”); 
	analyzing the group of unassigned content items to determine a suggested topic that relates to at least one unassigned content item from the group of unassigned content items (“[0063] In the example of FIG. 6, assigned topics region 602 includes "Add" buttons 606 appearing adjacent to feed items to which no topics are currently assigned.  When a user uses an input device such as a mouse to control graphical pointer 610 and select one of Add buttons 606, the feed item adjacent to the selected Add button is provided as an input to topic sources 308a-308N of FIG. 3. Thus, in FIG. 6, selecting the Add button corresponding to a particular feed item can cause the content of the feed item to be processed by the various topic sources of FIG. 3, thus causing a combined list of weighted and scored topic suggestions to be generated for the selected feed item using the techniques described above.  For example, in FIG. 6, John Smith's comment 304 has been processed to identify and select topics "Beverage" and "Dog" using the techniques described above”); 
	associating the suggested topic with the at least one unassigned content item related to the suggested topic (“[0063] In the example of FIG. 6, assigned topics region 602 includes "Add" buttons 606 appearing adjacent to feed items to which no topics are currently assigned.  When a user uses an input device such as a mouse to control graphical pointer 610 and select one of Add buttons 606, the feed item adjacent to the selected Add button is provided as an input to topic sources 308a-308N of FIG. 3. Thus, in FIG. 6, selecting the Add button corresponding to a particular feed item can cause the content of the feed item to be processed by the various topic sources of FIG. 3, thus causing a combined list of weighted and scored topic suggestions to be generated for the selected feed item using the techniques described above.  For example, in FIG. 6, John Smith's comment 304 has been processed to identify and select topics "Beverage" and "Dog" using the techniques described above”); and 
	providing, to a client device associated with a user, a graphical user interface comprising topic assignment results for content items organized by the predetermined topics and the suggested topic (Figure 6).

	Regarding claims 2, 9 and 16, Palmert discloses for a first content item from the plurality of content items that was assigned to an original topic from the set of predetermined topics, determining the first content item has a greater correlation to the suggested topic than to the original topic from the set of predetermined topics (Please see Figures 5, 6 and Paragraphs [0050]-[0051], [0058]-[0059], and [0062]-[0063]); disassociating the original topic from the first content item based on determining the first content item has a greater correlation to the suggested topic than to the original topic (Please see Figures 5, 6 and Paragraphs [0050]-[0051], [0058]-[0059], and [0062]-[0064]); and associating the suggested topic to the first content item (Please see Figures 5, 6 and Paragraphs [0050]-[0051], [0058]-[0059], and [0062]-[0063]).

	Regarding claims 3, 10 and 17, Palmert discloses providing, to the client device associated with the user, the suggested topic along with a selectable option to approve the suggested topic and a selectable option to disapprove the suggested topic (“[0058] FIG. 5 shows an example of a presentation 500 of a group feed page in the form of a GUI as displayed on a user's computing device for assigning topics from a combined list to feed items of a group feed, in accordance with some implementations.  In FIG. 5, a combined list of topic suggestions 504 has been generated for Parker Gould's post 508 using any number of topic sources 308a-308N of FIG. 3.  That is, topics suggested by the various sources are combined with weighted scores as described above to generate list 504 with a graphical line 512 linking list 504 with post 508 as displayed in presentation 500.  In some implementations, as shown in FIG. 5, a combined list of topic suggestions 504 can be generated in response to a user selecting an "assign topic" selection 516 displayed immediately following the textual content of a textual data item such as post 508.  In some other implementations, combined lists of topic suggestions are generated by an automated process, that is, without any input from a user other than submitting a post or in response to other user input such as hovering a mouse pointer over a feed item” and “[0059] Returning to FIG. 1, at block 128, a user can manually select any of the displayed topic suggestions in combined list 400 or combined list 504 to apply to the textual data item of interest.  In the example of FIG. 5, a user has selected topics "Cirrus", "XYZ", "Keynote" and "SVUC" from list 504 to apply to post 508.  Any such selections can be communicated at block 128 from the user's display device to a processor performing or cooperating to perform part or all of method 100”).

Regarding claims 4, 11 and 18, Palmert discloses receiving, from the client device associated with the user, an indication of a selection of the selectable option to approve the suggested topic; and wherein associating the suggested topic with the at least one unassigned content item is based on receiving the indication of the selection of the selectable option to approve the suggested topic.  Please see Figures 5 and 6 and paragraphs [0058]-[0059], (“[0058] FIG. 5 shows an example of a presentation 500 of a group feed page in the form of a GUI as displayed on a user's computing device for assigning topics from a combined list to feed items of a group feed, in accordance with some implementations.  In FIG. 5, a combined list of topic suggestions 504 has been generated for Parker Gould's post 508 using any number of topic sources 308a-308N of FIG. 3.  That is, topics suggested by the various sources are combined with weighted scores as described above to generate list 504 with a graphical line 512 linking list 504 with post 508 as displayed in presentation 500.  In some implementations, as shown in FIG. 5, a combined list of topic suggestions 504 can be generated in response to a user selecting an "assign topic" selection 516 displayed immediately following the textual content of a textual data item such as post 508.  In some other implementations, combined lists of topic suggestions are generated by an automated process, that is, without any input from a user other than submitting a post or in response to other user input such as hovering a mouse pointer over a feed item” and “[0059] Returning to FIG. 1, at block 128, a user can manually select any of the displayed topic suggestions in combined list 400 or combined list 504 to apply to the textual data item of interest.  In the example of FIG. 5, a user has selected topics "Cirrus", "XYZ", "Keynote" and "SVUC" from list 504 to apply to post 508.  Any such selections can be communicated at block 128 from the user's display device to a processor performing or cooperating to perform part or all of method 100”) and (“[0063] In the example of FIG. 6, assigned topics region 602 includes "Add" buttons 606 appearing adjacent to feed items to which no topics are currently assigned.  When a user uses an input device such as a mouse to control graphical pointer 610 and select one of Add buttons 606, the feed item adjacent to the selected Add button is provided as an input to topic sources 308a-308N of FIG. 3. Thus, in FIG. 6, selecting the Add button corresponding to a particular feed item can cause the content of the feed item to be processed by the various topic sources of FIG. 3, thus causing a combined list of weighted and scored topic suggestions to be generated for the selected feed item using the techniques described above.  For example, in FIG. 6, John Smith's comment 304 has been processed to identify and select topics "Beverage" and "Dog" using the techniques described above”). 

	Regarding claims 5, 12 and 19, Palmert discloses receiving, from the client device associated with the user, an indication of a selection of the selectable option to disapprove the suggested topic (Please see Figures 5 and 6 and paragraphs [0058]-[0059], [0062]-[0063]).; and wherein associating the suggested topic with the at least one unassigned content item is based on receiving the indication of the selection of the selectable option to disapprove the suggested topic (Please see Figures 5 and 6 and paragraphs [0058]-[0059], [0062]-[0064]).

	Regarding claims 6, 13 and 20, Palmert discloses receiving, from the client device, a user-generated topic (Please see Figures 5 and 6 and paragraphs [0058]-[0059], [0062]-[0063].
); and providing, to the client device associated with the user, updated topic assignment results organized by the predetermined topics, the user-generated topic, and the suggested topic (Please see Figures 5 and 6 and paragraphs [0058]-[0059], [0062]-[0064]).

	Regarding claims 7 and 14, Palmert discloses wherein each of the plurality of content items comprises text corresponding to a survey response to an electronic survey question ([0022], “Another example of topic source that can be used with the disclosed techniques is a question-and-answer (Q&A) portal hosted on a web site accessible via the Internet” and [0031], “Comments generally refer to responses to posts or to other information updates, such as words, phrases, statements, answers, questions, and reactionary emotional expressions and/or symbols.  Multimedia data can be included in, linked with, or attached to a post or comment.”).
Conclusion	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner of Art Unit 2153